Exhibit 10.63 EXECUTION VERSION J.P. MORGAN SECURITIES LTD. Central European Media Enterprises Ltd. €150,000,000 Senior Floating Rate Notes due 2014 Purchase Agreement May 9, 2007 J.P. Morgan Securities Ltd. 125 London Wall London EC2Y 5AJ Lehman Brothers International (Europe) 25 Bank Street London, E14 5LE, England ING Bank N.V. London Branch 60 London Wall London, EC2M 5TQ Ladies and Gentlemen: Central European Media Enterprises Ltd., a Company organized under the laws of Bermuda (the “Company”), proposes to issue and sell to the several Initial Purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for whom J.P. Morgan Securities Ltd. is acting as representative (the “Representative”), (i) €150,000,000 Senior Floating Rate Notes due 2014 (the “Notes”).The Notes will be issued pursuant to an Indenture to be dated as of May16, 2007 (the “Indenture”) among the Company, and Central European Media Enterprises N.V. (“CME N.V.”) and CME Media Enterprises B.V. (“CME B.V.”) (collectively, the “Guarantors”), The Bank of New York as security agent (the “Security Agent”),andBNY Corporate Trustee Services Limitedas trustee (the “Trustee”), and will be guaranteed on a senior basis (the “Guarantees”) by the Guarantors. The obligations of the Issuer under the Notes will be secured by (a)a pledge of the shares of CME N.V. and CME B.V. and (b)an assignment of the Issuer’s rights under the framework agreement by and between the Issuer and PPF (Cyprus) Ltd. (“PPF”) dated as of December 13, 2004 (the “Framework Agreement”). The shares of CME N.V. and CME B.V. are collectively referred to as the Pledged Shares, and the Pledged Shares and the assignment of rights under the Framework Agreement are collectively referred to as the “Collateral”.The share pledges in respect of the Pledged Shares are referred to as the “Share Pledges” and, together with the assignment agreements evidencing the assignment of rights under the Framework Agreement, the “Security Documents”. In connection with the offering of the Notes, the Security Agent, the Trustee and certain other parties will enter into an amended and restated intercreditor agreement (the “Intercreditor Agreement”). The Security Documents and the Intercreditor Agreement are hereinafter referred to as the “Finance Documents.” The Notes will be sold to the Initial Purchasers without being registered under the U.S. Securities Act of 1933, as amended (the “Securities Act”), in reliance upon exemptions therefrom.The Company has prepared a preliminary offering memorandum datedMay 9, 2007 (the “Preliminary Offering Memorandum”) and will prepare an offering memorandum dated the date hereof (the “Offering Memorandum”) setting forth information concerning the Company and its subsidiaries, the Notes and the Guarantees.Copies of the Preliminary Offering Memorandum have been, and copies of the Offering Memorandum will be, delivered by the Company to the Initial Purchasers pursuant to the terms of this purchase agreement (this “Agreement”).The Company hereby confirms that it has authorized the use of the Preliminary Offering Memorandum, the Time of Sale Information (as defined below) and the Offering Memorandum in connection with the offering and resale of the Notes by the Initial Purchasers in the manner contemplated by this Agreement.Capitalized terms used but not defined herein shall have the meanings given to such terms in the Preliminary Offering Memorandum.References herein to the Preliminary Offering Memorandum and the Offering Memorandum shall be deemed to refer to and include any document incorporated by reference therein. At 4:30 pm (BST) on May 9, 2007 (the “Time of Sale”), the following information shall have been prepared (collectively, the “Time of Sale Information”): the Preliminary Offering Memorandum, as supplemented and amended by the term sheets appended as Annex B hereto. The Company will use the net proceeds of the Notes for general corporate purposes, including the potential purchase of additional ownership interests in its existing operations in Romania and Ukraine to the extent such opportunities arise. The Company and each of the Guarantors hereby confirm their agreement with the several Initial Purchasers concerning the purchase and resale of the Notes, as follows: 1.Purchase and Resale of the Notes.(a)The Company agrees to issue and sell the Notes to the several Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on the basis of the representations, warranties and agreements set forth herein and subject to the conditions set forth herein, agrees, severally and not jointly, to purchase from the Company the respective principal amount of Notes at the purchase price set forth opposite such Initial Purchaser's name in Schedule 1 hereto.The Company will not be obligated to deliver any of the Notes except upon payment for all the Notes to be purchased as provided herein. (b)Each of the Company and the Guarantors understands that the Initial Purchasers intend to offer the Notes for resale on the terms set forth in the Time of Sale Information.Each Initial Purchaser, severally and not jointly, represents, warrants and agrees that: (i)it is a qualified institutional buyer within the meaning of Rule 144A under the Securities Act (a “QIB”) and an accredited investor within the meaning of Rule 501(a) under the Securities Act; (ii)it has not solicited offers for, or offered or sold, and will not solicit offers for, or offer or sell, the Notes by means of any form of general solicitation or general advertising within the meaning of Rule 502(c) of Regulation D under the Securities Act (“Regulation D”) or in any manner involving a public offering within the meaning of Section 4(2) of the Securities Act; and (iii)it has not solicited offers for, or offered or sold, and will not solicit offers for, or offer or sell, the Notes as part of their initial offering except: 2 (A)within the United States to persons whom it reasonably believes to be QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection with each such sale, it has taken or will take reasonable steps to ensure that the purchaser of the Notes is aware that such sale is being made in reliance on Rule 144A; or (B)in accordance with the restrictions set forth in Annex A hereto. (c)Each Initial Purchaser acknowledges and agrees that each of the Company and the Guarantors and, for purposes of the opinions to be delivered to the Initial Purchasers pursuant to Sections 0 and 0, counsel for the Company and the Guarantors and counsel for the Initial Purchasers, respectively, may rely upon the accuracy of the representations and warranties of the Initial Purchasers, and compliance by the Initial Purchasers with their agreements, contained in paragraph (b) above (including Annex A hereto), and each Initial Purchaser hereby consents to such reliance. (d)Each of the Company and the Guarantors acknowledges and agrees that the Initial Purchasers may offer and sell Notes to or through any affiliate of an Initial Purchaser and that any such affiliate may offer and sell Notes purchased by it to or through any Initial Purchaser. (e)Each of the Company and the Guarantors acknowledges and agrees that each Initial Purchaser is acting solely in the capacity of an arm's length contractual counterparty to the Company and the Guarantors with respect to the offering of Notes contemplated hereby (including in connection with determining the terms of the offering) and not as financial advisor or fiduciary to, or agent of, the Company, the Guarantors or any other person.Additionally, the Initial Purchasers are not advising the Company, the Guarantors or any other person as to any legal, tax, investment, accounting or regulatory matters in any jurisdiction.The Company and the Guarantors shall consult with their own advisors concerning such matters and shall be responsible for making their own independent investigation and appraisal of the transactions contemplated hereby, and the Initial Purchasers shall have neither any responsibility nor any liability to the Company or the Guarantors with respect thereto. Any review by the Initial Purchasers of the Company, the Guarantors, and the transactions contemplated hereby or other matters relating to such transactions will be performed solely for the benefit of the Initial Purchasers and shall not be on behalf of the Company, the Guarantors or any other person. 2.Payment and Delivery.(b)The closing of the purchase of the Notes by the several Initial Purchasers will occur at the offices of Simpson Thacher &Bartlett LLP, One Ropemaker Street, London EC2Y 9HU at 9:00 A.M., London time, on May 16, 2007, or at such other time or place on the same or such other date, not later than the fifth business day thereafter, as the Representative and the Company may agree upon in writing.The time and date of such payment and delivery is referred to herein as the “Closing Date”. (b)The Notes sold within the United States to QIBs in reliance on Rule 144A will be represented by one or more global notes in registered form without interest coupons attached (the “144A Global Note”).The Notes sold outside the United States in reliance on Regulation S under the Securities Act (“Regulation S”) will be represented by one or more global notes in registered form without interest coupons attached (together with the Rule 144A Global Note, the “Global Notes”). (c)Payment for the Notes shall be made by the Representative on behalf of the several Initial Purchasers in immediately available funds to a common depositary (the “Common Depositary”) for Euroclear Bank S.A./N.V. (“Euroclear”) and Clearstream Banking société anonyme (“Clearstream”) against delivery to the Common Depositary, for the account of the Initial Purchasers, of the Global Notes, with any transfer taxes payable in connection with the sale of the Notes duly paid by the Company., 3 3.Representations and Warranties of the Company and the Guarantors.The Company, and the Guarantors jointly and severally represent and warrant to each Initial Purchaser that: (a)Preliminary Offering Memorandum, Time of Sale Information and Offering Memorandum.The Preliminary Offering Memorandum, as of its date, did not, the Time of Sale Information, at the Time of Sale, did not, and the Offering Memorandum, as of its date and as of the Closing Date, will not, contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided that the Company and the Guarantors make no representation or warranty with respect to any statements or omissions made in reliance upon and in conformity with information relating to any Initial Purchaser furnished to the Company in writing by such Initial Purchaser through the Representative expressly for use in the Preliminary Offering Memorandum, the Time of Sale Information or the Offering Memorandum, it being understood and agreed that the only such information is that described in Section 0 hereof.No order or decree preventing the use of the Time of Sale Information or the Offering Memorandum, or any order asserting that the transactions contemplated by this Agreement are subject to the registration requirements of the Securities Act or any other securities laws has been issued, and no proceeding for that purpose has commenced or is pending or, to the knowledge of the Company or any of the Guarantors, is contemplated. (b)Additional Written Communications.Other than the Preliminary Offering Memorandum and the Offering Memorandum, neither the Company, nor any Guarantor (including its respective agents and representatives, other than the Initial Purchasers in their capacity as such, as to which no representation is made) has made, used, prepared, authorized, approved or referred to or will prepare, make, use, authorize, approve or refer to any written communication that constitutes an offer to sell or solicitation of an offer to buy the Notes other than the term sheet substantially in the form of Annex B hereto and other written communications used in accordance with Section 0. (c)Financial Statements.The financial statements and the related notes thereto included in each of the Time of Sale Information and the Offering Memorandum present fairly the financial position of the Company and its subsidiaries as of the dates indicated and the results of their operations and the changes in their cash flows for the periods specified; such financial statements have been prepared in conformity with generally accepted accounting principles in the United States (“GAAP”) applied on a consistent basis throughout the periods covered thereby; the other financial information and data included in each of the Time of Sale Information and the Offering Memorandum has been derived from the accounting records or operating systems of the Company and its subsidiaries and presents fairly the information shown thereby; and the pro forma financial information and the related notes thereto included in the Time of Sale Information and the Offering Memorandum (i) present fairly the information shown therein, (ii) have been prepared in accordance with GAAP on a basis consistent with the financial statements and related notes included in the Time of Sale Information and the Offering Memorandum (except for the pro forma adjustments specified therein) and represent fairly the transactions described in the Time of Sale Information and the Offering Memorandum, (iii) except as set forth in the Offering Memorandum, include all material adjustments to the financial statements included in the Time of Sale Information and the Offering Memorandum necessary to give effect to the transactions referred to therein and (iv) the assumptions underlying such pro forma financial information are reasonable and are set forth in the Time of Sale Information and the Offering Memorandum 4 (d)No Material Adverse Change.Since the date of the most recent financial statements of the Company and its subsidiaries included in each of the Time of Sale Information and the Offering Memorandum, (i) there has not been any change in the capital stock or long-term debt of the Company or any of its subsidiaries, or any dividend or distribution of any kind declared, set aside for payment, paid or made by the Company on any class of capital stock, or any material adverse change, or any development in the business, properties, financial position, results of operations, shareholders’ equity, cashflow or prospects of the Company and its subsidiaries taken as a whole, (ii) other than this Agreement between the Company and the Initial Purchasers or their affiliates, dated May 9, 2007 neither the Company nor any of its subsidiaries has entered into any transaction or material agreement, that is of a type which would be required to be disclosed as an exhibit to a registration statement filed in connection with an offering of securities under the U.S. federal securities laws, to the Company and its subsidiaries taken as a whole or incurred any liability or obligation, direct or contingent, that is material to the Company and its subsidiaries taken as a whole and (iii) neither the Company nor any of its subsidiaries has sustained any material loss or interference with its business from fire, explosion, flood or other calamity, whether or not covered by insurance, or from any labor disturbance or dispute or any action, order or decree of any court or arbitrator or governmental or regulatory authority, except in each case as otherwise disclosed in the Time of Sale Information or the Offering Memorandum. (e) Organization and Good Standing.The Company and each of its subsidiaries have been duly organized and are validly existing and, where applicable, in good standing under the laws of their respective jurisdictions of organization, are duly qualified to do business and, where applicable, are in good standing in each jurisdiction in which their respective ownership or lease of property or the conduct of their respective businesses requires such qualification, and have all power and authority necessary to own or hold their respective properties and to conduct the businesses in which they are engaged, except where the failure to be so qualified or have such power or authority would not, individually or in the aggregate, have a material adverse effect on the business, properties, financial position, results of operations, shareholders’ equity, cashflow or prospects of the Company and its subsidiaries taken as a whole, or on the performance by the Company and its subsidiaries of its obligations under the Notes and the Guarantees (a “Material Adverse Effect”).Except as disclosed in the notes to the financial statements included in the Time of Sale Information or the Offering Memorandum, none of the Company or any of its material subsidiaries is in bankruptcy, liquidation or receivership or subject to any similar proceeding.The Company does not own or control, directly or indirectly, any corporation, association or other entity other than the subsidiaries listed in the notes to the financial statements included in the Time of Sale Information or the Offering Memorandum. (f) Capitalization.The Company has capitalization as set forth in the each of the Time of Sale Information and the Offering Memorandum under the heading “Capitalization”; and all the outstanding shares of capital stock or other equity interests of the Company and of each direct and indirect subsidiary of the Company, which, in the case of shares of subsidiaries that are owned by the Company, have been duly and validly authorized and issued, are fully paid and non-assessable and, in the case of shares of subsidiaries, are owned directly or indirectly by the Company, free and clear of any lien, charge, encumbrance, security interest, restriction on voting or transfer or any other claim of any third party, except as otherwise disclosed in each of the Time of Sale Information and the Offering Memorandum.Except as otherwise disclosed in each of the Time of Sale Information and the Offering Memorandum there are no outstanding options, warrants or other rights to purchase or acquire any shares of the Company or any shares of its subsidiaries owned by the Company or one of its subsidiaries. 5 (g)Due Authorization.The Company and each of the Guarantors, as applicable, have full right, power and authority to execute and deliver this Agreement, the Notes, the Indenture (including the Guarantees set forth therein), the Finance Documents and any other agreement or instrument entered into with respect to the offering of the Notes (collectively, the “Transaction Documents”) and to perform their respective obligations hereunder and thereunder; and all action (corporate or other) required to be taken for the due and proper authorization, execution and delivery of each of the Transaction Documents and the consummation of the transactions contemplated thereby has been duly and validly taken. (h)The Indenture.The Indenture has been duly authorized by the Company and each of the Guarantors and, when duly executed and delivered in accordance with its terms by each of the parties thereto, will constitute a valid and legally binding agreement of the Company and each of the Guarantors enforceable against the Company and each of the Guarantors in accordance with its terms, except as enforceability may be limited by applicable bankruptcy, fraudulent conveyance, insolvency or similar laws affecting the enforcement of creditors’ rights generally or by equitable principles relating to enforceability (collectively, the “Enforceability Exceptions”). (i) The Notes and the Guarantees.The Notes have been duly authorized by the Company and, when duly executed, authenticated, issued and delivered as provided in the Indenture and paid for as provided herein, will be duly and validly issued and outstanding and will constitute valid and legally binding obligations of the Company enforceable against the Company in accordance with their terms, subject to the Enforceability Exceptions, and will be entitled to the benefits of the Indenture; and the Guarantees have been duly authorized by each of the Guarantors and, when the Notes have been duly executed, authenticated, issued and delivered as provided in the Indenture and paid for as provided herein, will be valid and legally binding obligations of each of the Guarantors, enforceable against each of the Guarantors in accordance with their terms, subject to the Enforceability Exceptions, and will be entitled to the benefits of the Indenture. (j) The Purchase Agreement.This Agreement has been duly executed and delivered by the Company and each of the Guarantors, and when duly executed and delivered in accordance with its terms by each of the parties thereto, will constitute a valid and legally binding agreement of the Company and each of the Guarantors enforceable against the Company and each of the Guarantors in accordance with its terms, subject to the Enforceability Exceptions. (k)The Finance Documents. Each of the Finance Documents has been duly executed and delivered by the Company and the Guarantors, as applicable, and when duly executed and delivered in accordance with their respective terms by each of the other parties thereto, will constitute valid and legally binding agreements of each of the Company and the Guarantors, as applicable, enforceable against each of them in accordance with their terms. (l)Creation, Enforceability and Perfection of Security Interests.The applicable pledging entity under each Security Document owns the relevant collateral covered by such Security Document (the “Collateral”), free and clear of any security interest, mortgage, pledge, lien, encumbrance, restrictions on transfer or any other similar claim of any other third party (except for the security interests granted to JPMorgan Chase Bank, N.A., London Branch under the indenture dated May 5, 2005 to the€370,000,000 aggregate amount of 8.25% Senior Notes due 2012 and Senior Floating Rate Notes due 2012 and to the European Bank for Reconstruction and Development under a five-year revolving loan agreement dated July 21, 2006 for €100,000,000).All filings and other actions necessary or desirable to perfect and protect the security interest in the Collateral to be created under the Security Documents have been or will be at or prior to the Closing Date duly made or taken and are or will be at or prior to the Closing Date in full force and effect and, together with the execution and delivery of the Security Documents by the Company and each Guarantor, will create a valid and enforceable security interest in the Collateral securing the obligations of the Company and each Guarantor under the Indenture. 6 (m)Descriptions and Fair Summaries.The descriptions in the Time of Sale Information and the Offering Memorandum of statutes, legal, governmental and regulatory proceedings and contracts and other documents are accurate in all material respects; the statements in the Time of Sale Information and the Offering Memorandum under the headings “Description of other indebtedness”, “Material Bermuda and United States federal income tax considerations” and “Risk factors¾Enforcement of civil liabilities and judgments may be difficult” fairly summarize the matters therein described in all material respects; and each Transaction Document conforms in all material respects to the description thereof contained in the Time of Sale Information and the Offering Memorandum. (n)No Violation or Default.Neither the Company nor any of its subsidiaries is (i) in violation of its charter or by-laws or similar organizational documents, (ii) in default, and no event has occurred that, with notice or lapse of time or both, would constitute such a default, in the due performance or observance of any term, covenant or condition contained in any indenture, mortgage, deed of trust, loan agreement or other agreement or instrument to which the Company or any of its subsidiaries is a party or by which the Company or any of its subsidiaries is bound or to which any of the property or assets of the Company or any of its subsidiaries is subject or (iii) in violation of any license, authorization, law or statute or any judgment, order, rule or regulation of any court or arbitrator or governmental or regulatory authority, except, in the case of clauses (ii) and (iii) above, for any such default or violation that would not, individually or in the aggregate, have a Material Adverse Effect. (o)No Conflicts.The authorization, execution, delivery and performance by the Company and each of the Guarantors of each of the Transaction Documents to which each is a party, the issuance and sale of the Notes (including the Guarantees) and compliance by the Company and each of the Guarantors with the terms thereof and the consummation of the transactions contemplated by the Transaction Documents will not (i) conflict with or result in a breach or violation of any of the terms or provisions of, or constitute a default under, or result in the creation or imposition of any lien, charge or encumbrance upon any property or assets of the Company or any of its subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement or other agreement or instrument to which the Company or any of its subsidiaries is a party or by which the Company or any of its subsidiaries is bound or to which any of the property or assets of the Company or any of its subsidiaries is subject, (ii) result in any violation of the provisions of the charter or by-laws or similar organizational documents of the Company or any of its subsidiaries or (iii) result in the violation of any law or statute or any judgment, order, rule or regulation of any court or arbitrator or governmental or regulatory authority, except in the case of clauses (i) and (iii) above, for any such conflict, breach or violation that would not, individually or in the aggregate, have a Material Adverse Effect. (p)No Consents Required.No consent, approval, authorization, order, filing, registration or qualification of or with any court or arbitrator or governmental or regulatory authority is required for the execution, delivery and performance by the Company and each of the Guarantors of each of the Transaction Documents to which each is a party, the issuance and sale of the Notes (including the Guarantees) and compliance by the Company and each of the Guarantors with the terms thereof and the consummation of the transactions contemplated by the Transaction Documents, except for such consents, approvals, authorizations, orders and registrations or qualifications as may be required under applicable securities laws in connection with the purchase and resale of the Notes by the Initial Purchasers. 7 (q)Legal Proceedings.Except as described in each of the Time of Sale Information and the Offering Memorandum, there are no legal, governmental or regulatory investigations, actions, suits or proceedings pending to which the Company or any of its subsidiaries is or may be a party or to which any property of the Company or any of its subsidiaries is or may be the subject that, individually or in the aggregate, if determined adversely to the Company or any of its subsidiaries, could reasonably be expected to have a Material Adverse Effect; and to the best knowledge of the Company and each of the Guarantors no such investigations, actions, suits or proceedings are threatened by any governmental or regulatory authority or by others. (r) Independent Accountants. Deloitte & Touche LLP, who have certified certain financial statements of the Company and its subsidiaries are independent public accountants with respect to the Company and its subsidiaries within the meaning of Rule 101 of the Code of Professional Conduct of the American Institute of Certified Public Accountants and its interpretations and rulings thereunder and applicable accounting rules and regulations.The report of Deloitte & Touche LLP on the audited financial statements of the Company included in the Time of Sale Information and the Offering Memorandum does not contain any limitation or restriction on the ability of the Initial Purchasers or the purchasers of the Notes to rely upon such report. (s)Title to Real and Personal Property.The Company and its subsidiaries have good and marketable title in fee simple to, or have valid rights to lease or otherwise use, all items of real and personal property that are material to the respective businesses of the Company and its subsidiaries, in each case free and clear of all liens, encumbrances, claims and defects and imperfections of title except those that (i) do not materially interfere with the use made and proposed to be made of such property by the Company and its subsidiaries or (ii) could not reasonably be expected, individually or in the aggregate, to have a Material Adverse Effect. (t) Title to Intellectual Property.The Company and its subsidiaries own or possess adequate rights to use all material patents, patent applications, trademarks, service marks, trade names, trademark registrations, service mark registrations, copyrights, licenses, computer software and know-how (including trade secrets and other unpatented and/or unpatentable proprietary or confidential information, systems or procedures) necessary for the conduct of their respective businesses except where the failure to possess, or own such rights would not have a Material Adverse Effect; and to the knowledge of the Company the conduct of their respective businesses will not conflict in any material respect with any such rights of others, and the Company and its subsidiaries have not received any notice of any claim of infringement of or conflict with any such rights of others and are unaware of any facts which would form a reasonable basis for any such claim, except as to such conduct or infringement which would not have a Material Adverse Effect. (u)Investment Company Act.The Company is not, and after giving effect to the offering and sale of the Notes and the application of the proceeds thereof as described in each of the Time of Sale Information and the Offering Memorandum will not be, an “investment company” or an entity “controlled” by an “investment company” within the meaning of the U.S. Investment Company Act of 1940, as amended, and the rules and regulations of the U.S. Securities and Exchange Commission (the “Commission”) thereunder (collectively, the “Investment Company Act”). (v)Passive Foreign Investment Company.The Company is not, and does not expect to become, a “passive foreign investment company” as defined in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended, and the regulations promulgated thereunder. 8 (w) Taxes.Except as would not have a Material Adverse Effect, the Company and its subsidiaries have paid all national, regional, local and other taxes and filed all tax returns required to be paid or filed through the date hereof; and except as otherwise disclosed in each of the Time of Sale Information and the Offering Memorandum, there is no tax deficiency that has been, or could reasonably be expected to be, asserted against the Company or any of its subsidiaries or any of their respective properties or assets. (x) No Withholding Tax.All payments to be made by the Company under this Agreement and, except as otherwise disclosed in each of the Time of Sale Information and the Offering Memorandum, all interest, principal, premium, if any, additional amounts, if any, and other payments on or under the Notes or the Guarantees may, under the current laws and regulations of Bermuda, the Netherlands Antilles and the Netherlands or any political subdivision or any authority or agency therein or thereof having power to tax, or of any other jurisdiction in which the Company or a Guarantor, as the case may be, is organized or is otherwise resident for tax purposes or any jurisdiction from or through which a payment is made (each, a “Relevant Taxing Jurisdiction”), be paid in euro that may be converted into another currency and freely transferred out of the Relevant Taxing Jurisdiction and all such interest on the Notes will not be subject to withholding or other taxes under the current laws and regulations of the Relevant Taxing Jurisdiction and are otherwise payable free and clear of any other tax, withholding or deduction in the Relevant Taxing Jurisdiction and without the necessity of obtaining any governmental authorization in the Relevant Taxing Jurisdiction. (y) Stamp Duty.Except as otherwise disclosed in each of the Time of Sale Information and the Offering Memorandum, no stamp, issuance, transfer or other similar taxes or duties are payable by or on behalf of the Initial Purchasers in Bermuda, the Netherlands Antilles and the Netherlands, the United Kingdom or the United States or any political subdivision or taxing authority thereof or therein on (i) the creation, issue or delivery by the Company of the Notes, (ii) the creation, issue or delivery by the Guarantors of the Guarantees, (iii) the purchase by the Initial Purchasers of the Notes in the manner contemplated by this Agreement, (iv) the resale and delivery by the Initial Purchasers of the Notes contemplated by this Agreement or (v) the execution and delivery of this Agreement and the other Transaction Documents and the consummation of the transactions contemplated hereby and thereby. (z) No Labor Disputes.No labor disturbance by or dispute with employees of the Company or any of its subsidiaries exists or, to the best knowledge of the Company and each of the Guarantors, is threatened which could, individually or in the aggregate, have a Material Adverse Effect; to the best knowledge of the Company and each of the Guarantors, no labor disturbance by or dispute with employees or agents of suppliers or customers of the Company or any of its subsidiaries is threatened which could, individually or in the aggregate, have a Material Adverse Effect. (aa)Licenses and Permits.The Company and its subsidiaries possess all licenses, certificates, permits and other authorizations issued by, and have made all declarations and filings with, the appropriate national, regional, local or other governmental or regulatory authorities that are necessary for the ownership or lease of their respective properties or the conduct of their respective businesses as described in each of the Time of Sale Information and the Offering Memorandum, except where the failure to possess or make the same would not, individually or in the aggregate, have a Material Adverse Effect; and except as described in each of the Time of Sale Information and the Offering Memorandum, neither the Company nor any of its subsidiaries has received notice of any revocation or modification of any such license, certificate, permit or authorization or has any reason to believe that any such license, certificate, permit or authorization will not be renewed in the ordinary course, except where receipt of such notice of any revocation or modification of any such license, certificate, permit or authorization would not have a Material Adverse Effect. 9 (bb)Books and Records.The minute books and records of the Company, each of its subsidiaries relating to proceedings of their respective shareholders, boards of directors and committees of their respective boards of directors made available to counsel for the Initial Purchasers are their original minute books and records or are true, correct and complete copies thereof, with respect to all proceedings of said shareholders, boards of directors and committees since January, 2002, through the date hereof.In the event that definitive minutes have not been prepared with respect to any proceedings of such shareholders, boards of directors or committees, the Company has provided counsel for the Initial Purchasers with originals or true, correct and complete copies of draft minutes, which drafts, if any, reflect all material events that occurred in connection with such proceedings. (cc)Compliance With Environmental Laws.The Company and its subsidiaries (i) are in compliance with any and all applicable international, national, regional, local and other laws, rules, regulations, decisions and orders relating to the protection of human health and safety, the environment or hazardous or toxic substances or wastes, pollutants or contaminants (collectively, “Environmental Laws”), (ii) have received and are in compliance with all permits, licenses or other approvals required of them under applicable Environmental Laws to conduct their respective businesses (collectively, “Environmental Permits”), and (iii) have not received notice of any actual or potential liability for the investigation or remediation of any disposal or release of hazardous or toxic substances or wastes, pollutants or contaminants, except in any such case for any such failure to comply with, or failure to receive required permits, licenses or approvals, or liability, as would not, individually or in the aggregate, have a Material Adverse Effect; and the Company and its subsidiaries are not aware of any pending investigation which might reasonably be expected to lead to a claim of such liability, except any such liability as would not, individually or in the aggregate, have a Material Adverse Effect. (dd)Compliance With Employee Arrangements.Except as would not be reasonably expected to have a Material Adverse Effect, each benefit and compensation plan, agreement, policy and arrangement that is maintained, administered or contributed to by the Company or any of its subsidiaries for current or former employees or directors of, or independent contractors with respect to, the Company or any of its subsidiaries, or with respect to which any of such entities could reasonably be expected to have any current, future or contingent liability or responsibility, has been maintained in compliance with its terms and the requirements of any applicable statutes, orders, rules and regulations; the Company and each of its subsidiaries and each of their respective affiliates have complied with all applicable statutes, orders, rules and regulations in regard to such plans, agreements, policies and arrangements. (ee)Related Party Transactions.Except as otherwise disclosed in each of the Time of Sale Information and the Offering Memorandum, no material relationship, direct or indirect, exists between or among any of the Company or any of its subsidiaries on the one hand, and any director, officer, shareholder, or other affiliate of the Company or any of its subsidiaries on the other hand, which is material to either entity having an interest in the relationship. (ff)Insurance.Except as would not be reasonably expected to have a Material Adverse Effect, the Company and its subsidiaries have insurance covering their respective properties, operations, personnel and businesses, which insurance is in amounts and insures against such losses and risks as are adequate to protect the Company and its subsidiaries and except as would not be reasonably expected to have a Material Adverse Effect their respective businesses; and neither the Company nor any of its subsidiaries has (i) received notice from any insurer or agent of such insurer that capital improvements or other expenditures are required or necessary to be made in order to continue such insurance or (ii) any reason to believe that it will not be able to renew its existing insurance coverage as and when such coverage expires or to obtain similar coverage at reasonable cost from similar insurers as may be necessary to continue its business. 10 (gg)Accounting Controls. Except as otherwise disclosed in each of the Time of Sale Information and the Offering Memorandum, the Company makes and keeps books and records which are accurate in all material respects and maintain systems of internal accounting controls sufficient to provide reasonable assurance that (i) transactions are executed in accordance with management's general or specific authorizations, (ii) transactions are recorded as necessary to permit preparation of financial statements in conformity with GAAP and to maintain asset accountability, (iii) access to assets is permitted only in accordance with management’s general or specific authorization and (iv) the recorded accountability for assets is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences. (hh)No Unlawful Payments.Neither the Company nor any of its subsidiaries nor, to the best knowledge of the Company and each of the Guarantors, any director, officer, agent, employee or other person acting on behalf of the Company or any of its subsidiaries has (i) used any corporate funds for any unlawful contribution, gift, entertainment or other unlawful expense relating to political activity, (ii) made any direct or indirect unlawful payment to any government official or employee from corporate funds, (iii) violated or is in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977 or any applicable law or regulation implementing the OECD convention on Combating Bribery of Foreign Public Officials in International Business Transactions, (iv) made any bribe, rebate, payoff, influence payment, kickback or other unlawful payment. (ii) Money Laundering.The operations of the Company and its subsidiaries are and have been conducted at all times in compliance with applicable financial record keeping and reporting requirements of Bermuda and the European Union, so far as the Company and each of the Guarantors are aware, and any related or similar statutes, rules, regulations or guidelines, issued, administered or enforced by any governmental agency (collectively, the “Money Laundering Laws”), and no action, suit or proceeding by or before any court or governmental agency, authority or body or any arbitrator involving the Company or any of its subsidiaries with respect to the Money Laundering Laws is pending or, to the best knowledge of the Company and each of the Guarantors, threatened. (jj) Solvency.On and immediately after the Closing Date, each of the Company and the Guarantors (after giving effect to the issuance of the Notes, the application of the proceeds therefrom and the other transactions related thereto as described in each of the Time of Sale Information and the Offering Memorandum) will be Solvent.As used in this paragraph, the term “Solvent” means, with respect to a particular date, that on such date (i) the present fair market value (or present fair saleable value) of the assets of the Company or any Guarantor is not less than the total amount required to pay the liabilities of the Company or such Guarantor on its total existing debts and liabilities (including contingent liabilities) as they become absolute and matured, (ii) the Company and each Guarantor is able to realize upon its assets and pay its debts, and other liabilities, contingent obligations and commitments as they mature and become due in the normal course of business, (iii) assuming consummation of the issuance of the Notes as contemplated by this Agreement, the Time of Sale Information and the Offering Memorandum, none of the Company or any Guarantor is incurring debts or liabilities beyond its ability to pay as such debts and liabilities mature, (v) neither the Company nor any of the Guarantors is over-indebted or otherwise insolvent within the meaning of such insolvency law as may be applicable to the Company or any of the Guarantors; and (vi) no proceedings have been commenced for purposes of, and no judgment has been rendered for, the administration, liquidation, bankruptcy or winding-up of the Company or any of its material subsidiaries. 11 (kk) No Restrictions on Subsidiaries. Except as would not be reasonably expected to have a Material Adverse Effect, no subsidiary of the Company is currently prohibited, directly or indirectly, under any agreement or other instrument to which it is a party or is subject, from paying any dividends, from making any other distribution on such subsidiary’s capital stock, from repaying any intercompany loans or advances or from transferring any of such subsidiary’s properties or assets to the Company or any other subsidiary of the Company. (ll) No Broker’s Fees.Neither the Company nor any of its subsidiaries is a party to any contract, agreement or understanding with any person (other than this Agreement dated May 9, 2007) that would give rise to a valid claim against any of them or any Initial Purchaser for a brokerage commission, finder’s fee or like payment in connection with the offering and sale of the Notes. (mm)Rule 144A Eligibility.On the Closing Date, the Notes and the Guarantees will not be of the same class (within the meaning of Rule 144A under the Securities Act) as securities of the Company or any Guarantor that are listed on a national securities exchange registered under Section 6 of the Exchange Act or quoted in an automated inter-dealer quotation system; and each of the Preliminary Offering Memorandum and the Offering Memorandum, as of its respective date, contains or will contain all the information that, if requested by a prospective purchaser of the Notes, would be required to be provided to such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act. (nn)No Integration.Neither the Company nor any of its affiliates (as defined in Rule 501(b) of Regulation D) has, directly or through any agent, sold, offered for sale, solicited offers to buy or otherwise negotiated in respect of, any security (as defined in the Securities Act), that is or will be integrated with the sale of the Notes and the Guarantees in a manner that would require registration of the Notes and the Guarantees under the Securities Act. (oo)No General Solicitation or Directed Selling Efforts.None of the Company or any of its affiliates or any other person acting on its or their behalf (other than the Initial Purchasers, as to which no representation is made) has (i) solicited offers for, or offered or sold, the Notes by means of any form of general solicitation or general advertising within the meaning of Rule 502(c) of Regulation D or in any manner involving a public offering within the meaning of Section 4(2) of the Securities Act or (ii) engaged in any directed selling efforts within the meaning of Regulation S, and all such persons have complied with the offering restrictions requirement of Regulation S. (pp)Securities Law Exemptions.Assuming the accuracy of the representations and warranties of the Initial Purchasers contained in Section 1(b) (including Annex A hereto) and their compliance with their agreements set forth therein, it is not necessary, in connection with the issuance and sale of the Notes to the Initial Purchasers and the offer, resale and delivery of the Notes by the Initial Purchasers in the manner contemplated by this Agreement, the Time of Sale Information and the Offering Memorandum, to register the Notes under the Securities Act or to qualify the Indenture under the U.S. Trust Indenture Act of 1939, as amended. (qq)No Stabilization.Neither the Company nor any of its subsidiaries has taken, directly or indirectly, any action designed to or that could reasonably be expected to cause or result in any stabilization or manipulation of the price of the Notes. 12 (rr)Stabilization Notice.The Company has been informed of the existence of the United Kingdom Financial Services Authority stabilizing guidance contained in Section MAR 2, Ann 2G of the Handbook of rules and guidance issued by the Financial Services Authority; and none of the Company or any Guarantor has taken any action or omitted to take any action (such as issuing any press release relating to any Notes without an appropriate legend) which may result in the loss by any of the Initial Purchasers of the ability to rely on any stabilization safe harbor provided under the Financial Services and Markets Act 2000 (“FSMA”). (ss)Forward-Looking Statements.No forward-looking statement (within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act) contained in any of the Time of Sale Information or the Offering Memorandum has been made or reaffirmed without a reasonable basis or has been disclosed other than in good faith. (tt)Margin Rules.Neither the issuance, sale and delivery of the Notes nor the application of the proceeds thereof by the Company as described in each of the Time of Sale Information and the Offering Memorandum will violate or result in a violation of Section 7 of the Exchange Act, or any regulation promulgated thereunder, including without limitation, Regulation T, U or X of the Board of Governors of the U.S. Federal Reserve System or any other regulation of such Board of Governors. (uu)Statistical and Market Data.The industry, statistical and market-related data included in each of the Time of Sale Information and the Offering Memorandum is based on or derived from sources that the Company and the Guarantors believe to be reliable and accurate in all material respects. (vv)U.S. Jurisdiction.Each of the Company and the Guarantors has the power to submit, and pursuant to this Agreement and each other Transaction Document governed by New York law has submitted, or at the Closing Date will have submitted, legally, validly, effectively and irrevocably, to the jurisdiction of any U.S. Federal or New York State court in the Borough of Manhattan in the City of New York, New York; and each of the Company and the Guarantors has the power to designate, appoint and empower, and pursuant to this Agreement and each other Transaction Document governed by New York law has, or at the Closing Date will have, designated, appointed and empowered, validly, effectively and irrevocably, an agent for service of process in any suit or proceeding based on or arising under this Agreement and each such Transaction Document in any U.S. Federal or New York State court in the Borough of Manhattan in the City of New York, as provided herein and in such Transaction Documents. (ww)No Immunity.None of the Company or any of its subsidiaries, and none of their respective properties or assets, has any immunity from the jurisdiction of any court or from any legal process (whether through service or notice, attachment prior to judgment, attachment in aid of execution, executing or otherwise) under the laws of any jurisdiction in which it has been incorporated or in which any of its property or assets are held. (xx)Compliance with Sanction Legislation.The Company, on behalf of itself and its subsidiaries, represents and warrants that none of the issue and sale of the Notes, the execution, delivery and performance of the Transaction Documents, the use of proceeds from the offering, or the consummation of any other transaction contemplated hereby or the fulfillment of the terms hereof, or the provision of services to any of the foregoing will result in a violation by any person (including, without limitation, the Initial Purchasers) of any trade, economic or military sanctions issued against any nation by the United Nations or any governmental or regulatory authority of the European Union, the United States, the United Kingdom or, or any orders or licenses publicly issued under the authority of any of the foregoing. 13 (yy)Exchange Listing.Application has been made to list the Notes on the Luxembourg Stock Exchange (the “Exchange”) and, in connection therewith, the Company has caused to be prepared and submitted to the Exchange a listing application with respect to the Notes. (zz)Compliance with FSMA.Neither the Company nor any of the Guarantors has distributed and, prior to the later to occur of (i) the Closing Date and (ii) the completion of the distribution of the Notes, will not distribute any material in connection with the offering and sale of the Notes other than the Preliminary Offering Memorandum or the Offering Memorandum or other materials, if any, permitted by the Securities Act and FSMA (or regulations promulgated pursuant to the Securities Act or FSMA) and approved by the parties to this Agreement. 4.Further Agreements of the Company and the Guarantors.The Company and each of the Guarantors jointly and severally covenant and agree with each Initial Purchaser that: (a)Delivery of Copies.The Company will deliver to the Initial Purchasers, without charge, as many copies of the Preliminary Offering Memorandum, any other Time of Sale Information and the Offering Memorandum (including all amendments and supplements thereto) as the Representative may reasonably request. (b)Offering Memorandum, Amendments or Supplements.Before finalizing the Offering Memorandum or making or distributing any amendment or supplement to any of the Time of Sale Information or the Offering Memorandum, the Company and each of the Guarantors will furnish to the Representative and counsel for the Initial Purchasers a copy of the proposed Offering Memorandum or such proposed amendment or supplement for review, and will not distribute any such proposed Offering Memorandum, amendment or supplement to which the Representative or the counsel to the Initial Purchasers reasonably objects unless such amendment or supplement is required to be made or distributed by applicable provisions of U.S. federal securities laws. (c)Additional Written Communications. Before using, authorizing, approving or referring to any written communication (as defined in the Securities Act) that constitutes an offer to sell or a solicitation of an offer to buy the Notes (an “Issuer Written Communication”) (other than written communications that are contained in Annex B hereto and the Offering Memorandum), the Company will furnish to the Representative and counsel of the Initial Purchasers a copy of such written communication for review and will not use, authorize, approve or refer to any such written communication to which the Initial Purchasers reasonably object. (d)Notice to the Representative.The Company and each of the Guarantors will advise the Representative promptly, and confirm such advice in writing, (i) of the issuance by any governmental or regulatory authority of any order preventing or suspending the use of any of the Time of Sale Information or the Offering Memorandum or promptly upon becoming aware of the initiation or threatening of any proceeding for that purpose, (ii) of the occurrence of any event at any time prior to the completion of the initial offering of the Notes as a result of which any of the Time of Sale Information or the Offering Memorandum as then amended or supplemented would include any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances existing when such Time of Sale Information or the Offering Memorandum is delivered to a purchaser, not misleading and (iii) of the receipt by the Company or each of the Guarantors of any notice with respect to any suspension of the qualification of the Notes for offer and sale in any jurisdiction or promptly upon becoming aware of the initiation or threatening of any proceeding for such purpose; and the Company and each of the Guarantors will use their reasonable best efforts to prevent the issuance of any such order preventing or suspending the use of any of the Time of Sale Information or the Offering Memorandum or suspending any such qualification of the Notes and, if any such order is issued, will use its reasonable best efforts to obtain as soon as possible the withdrawal thereof. 14 (e)Ongoing Compliance of the Offering Memorandum and Time of Sale Information.If at any time prior to the completion of the initial offering of the Notes (as notified by the Initial Purchasers to the Company) (i) any event shall occur or condition shall exist as a result of which the Offering Memorandum as then amended or supplemented would include any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements therein, in the light of the circumstances existing when the Offering Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary to amend or supplement the Offering Memorandum to comply with law, the Company will promptly notify the Initial Purchasers thereof and forthwith prepare, at its own expense and, subject to paragraph (b) above, furnish to the Initial Purchasers such amendments or supplements to the Offering Memorandum as may be necessary so that the statements in the Offering Memorandum as so amended or supplemented will not, in the light of the circumstances existing when the Offering Memorandum is delivered to a purchaser, be misleading or so that the Offering Memorandum will comply with law. (f) Qualification of the Notes.The Company and each of the Guarantors will qualify the Notes for offer and sale under the securities or Blue Sky laws of such jurisdictions as the Representative shall reasonably request and will continue such qualifications in effect so long as required for the offering and resale of the Notes; provided that neither the Company nor any of the Guarantors shall be required to (i) qualify as a foreign corporation or other entity or as a dealer in securities in any such jurisdiction where it would not otherwise be required to so qualify, (ii) file any general consent to service of process in any such jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it is not otherwise so subject. (g)Clear Market.During the period from the date hereof through and including the date that is 90days after the date hereof, the Company and each of the Guarantors will not, without the prior written consent of each Initial Purchaser, offer, sell, contract to sell or otherwise dispose of any debt securities issued or guaranteed by the Company or any of the Guarantors and having a tenor of more than one year (other than the Notes). (h)Use of Proceeds.The Company will apply the net proceeds from the sale of the Notes as described in each of the Time of Sale Information and the Offering Memorandum under the heading “Use of Proceeds”. (i)Supplying Information.While the Notes remain outstanding and are “restricted securities” within the meaning of Rule 144(a)(3) under the Securities Act, the Company and each of the Guarantors will, during any period in which the Company is not subject to and in compliance with Section 13 or 15(d) of the Exchange Act and not exempt from reporting under Rule 12g3-2(b) under the Exchange Act, furnish to holders of the Notes and prospective purchasers of the Notes designated by such holders, upon the request of such holders or such prospective purchasers, the information required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act. (j) Euroclear and Clearstream.The Company will assist the Initial Purchasers in arranging for the Notes to be eligible for clearance and settlement through Euroclear and Clearstream and to maintain such eligibility for so long as the Notes remain outstanding. 15 (k)No Resales by the Company.During the period from the Closing Date until two years after the Closing Date, the Company will not, and will not permit any of its affiliates (as defined in Rule 144 under the Securities Act) to, resell any of the Notes that have been acquired by any of them, except for Notes purchased by the Company or any of its affiliates and resold in a transaction registered under the Securities Act or in a transaction outside the United States in accordance with Regulation S. (l) No Integration.Neither the Company nor any of its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in respect of, any security (as defined in the Securities Act), that is or will be integrated with the sale of the Notes in a manner that would require registration of the Notes under the Securities Act. (m)No General Solicitation or Directed Selling Efforts.None of the Company or any of its affiliates or any other person acting on their behalf (other than the Initial Purchasers, as to which no covenant is given) will (i) solicit offers for, or offer or sell, the Notes by means of any form of general solicitation or general advertising within the meaning of Rule 502(c) of Regulation D or in any manner involving a public offering within the meaning of Section 4(2) of the Securities Act or (ii) engage in any directed selling efforts within the meaning of Regulation S, and all such persons will comply with the offering restrictions requirement of Regulation S. (n)No Stabilization.Neither the Company nor any of its subsidiaries will take, directly or indirectly, any action designed to or that could reasonably be expected to cause or result in any stabilization or manipulation of the price of the Notes, or issue any press or other public announcement referring to the proposed offering of the Notes that does not adequately disclose the fact that stabilizing action may take place with respect to the Notes.The Company and the Guarantors authorize the Representatives to make adequate public disclosure of the information required by the U.K. Financial Services Authority's Code of Market Conduct (MAR2): Price Stabilising Rules. (o)Exchange Listing.The Company will use its reasonable best efforts to list, subject to notice of issuance, the Notes on the Exchange and to maintain such listing on the Exchange, and to have the Notes admitted to trading on the Exchange as promptly as practicable after the date hereof, and in any event prior to the date of the first interest payment on the Notes.If the Notes cease to be listed on the Exchange, the Company shall use its reasonable best efforts as soon as practicable to list such Notes on a stock exchange to be agreed between the Company and the Representative. (p)Taxes.The Company and each of the Guarantors will, jointly and severally, indemnify and hold harmless the Initial Purchasers against any documentary, stamp or similar issuance tax, including any interest and penalties, in Bermuda or any other jurisdiction, on the creation, issuance and sale of the Notes and on the initial resale thereof by the Initial Purchasers and on the execution and delivery of this Agreement. (q)Payments.The Company further agrees that all amounts payable hereunder shall be paid in euro and free and clear of, and without any deduction or withholding for or on account of, any current or future taxes (other than income taxes), levies, imposts, duties, charges or other deductions or withholdings levied in any jurisdiction from or through which payment is made, unless such deduction or withholding is required by applicable law, in which event the Company will pay additional amounts so that the persons entitled to such payments will receive the amount that such persons would otherwise have received but for such deduction or withholding after allowing for any tax credit or other benefit each such person receives by reason of such deduction or withholding. 16 (r) Press Releases.Prior to the Closing Date and for a period of 40 days, subsequent to the Closing Date, neither the Company nor any of the Guarantors will issue any press release or other communication or hold any press conference (except for routine communications in the ordinary course of business consistent with past practice) with respect to the Company or any of its subsidiaries, the condition, financial or otherwise, or the earnings, business affairs or business prospects of the Company or any of its subsidiaries, without the prior consent of the Initial Purchasers (such consent not to be unreasonably withheld and provided that if no response is received from the Initial Purchasers within 24 hours of receipt by the Initial Purchasers of such draft press release or other communication or notice of a press conference, as the case may be, such consent will be deemed to have been given), unless in the judgment of the Company and the Guarantors and their counsel, and after notification to the Initial Purchasers, such press release or communication is required by law or except as issued in accordance with the Securities Act and the rules and regulations promulgated thereunder. (s)Interim Financial Statements.Prior to Closing, the Company shall furnish to the Initial Purchasers any unaudited interim financial statements, management accounts or similar information of the Company or the Company’s group promptly after they have been prepared in final form, for any periods subsequent to the periods covered by the financial statements appearing in the Time of Sale Information and the Offering Memorandum. (t) Legends. Each certificate for a Note will bear a legend in “Transfer Restrictions” in the Time of Sale Information and the Offering Memorandum for the time period and upon the other terms stated in the Time of Sale Information and the Offering Memorandum. 5.Certain Agreements of the Initial Purchasers.Each Initial Purchaser, severally and not jointly, hereby represents and agrees that it has not and will not use, authorize use of, refer to, or participate in the planning for use of, any written communication that constitutes an offer to sell or the solicitation of an offer to buy the Notes other than: (i)a written communication that contains no “issuer information” (as defined in Rule 433(h)(2) under the Securities Act) that was not included in the Preliminary Offering Memorandum; (ii)any written communication contained in Annex B or prepared pursuant to Section 0 above; (iii)any written communication prepared by the Initial Purchasers and approved by the Company in advance in writing; or (iv) any written communication relating to or that contains the terms of the Notes and/or other information that was included in the Preliminary Offering Memorandum. 6.Conditions of Initial Purchasers’ Obligations.The obligation of each Initial Purchaser to purchase Notes on the Closing Date as provided herein is subject to the performance by the Company and each of the Guarantors of their respective covenants and other obligations hereunder and to the following additional conditions: (a)Delivery and Accuracy of Offering Memorandum. The Time of Sale Information and Final Offering Memorandum (and any amendments or supplements thereto) will have been printed and copies distributed to the Initial Purchasers as promptly as practicable on or after the date of this Agreement or at such other date and time as to which the Initial Purchasers may agree. 17 (b)Representations and Warranties and Agreements.The representations and warranties of the Company and the Guarantors contained herein shall be true and correct on the date hereof and on and as of the Closing Date; and the statements of the Company, the Guarantors and their respective officers made in any certificates delivered pursuant to this Agreement shall be true and correct on and as of the Closing Date; and the Company and each of the Guarantors shall have complied with all agreements and all conditions to be performed or satisfied on their part hereunder at or prior to the Closing Date. (c)No Downgrade.Subsequent to the execution and delivery of this Agreement, (i) no downgrading, which shall include imposing a condition on the Company retaining any rating assigned to the Company, shall have occurred in the rating accorded the Notes or any other debt securities or preferred stock issued or guaranteed by the Company or any of the Guarantors by Moody’s Investor Services, Inc. (“Moody’s”) or Standard & Poors, a part ofThe McGraw-Hill Companies, Inc. (“S&P”) or any other “internationally recognized statistical rating organization,” as such term is defined by the Commission for purposes of Rule 436(g)(2) under the Securities Act and (ii) no such organization shall have publicly announced that it has under surveillance or review, or has changed its outlook with respect to, its rating of the Notes or of any other debt securities or preferred stock issued or guaranteed by the Company or any of the Guarantors (other than an announcement with positive implications of a possible upgrading). (d)No Material Adverse Change.Subsequent to the execution and delivery of this Agreement, no event or condition of a type described in Section 0 hereof shall have occurred or shall exist, which event or condition is not described in each of the Time of Sale Information (excluding any amendment or supplement thereto) and the Offering Memorandum (excluding any amendment or supplement thereto) and the effect of which in the judgment of the Representative makes it impracticable or inadvisable to proceed with the offering, sale or delivery of the Notes on the terms and in the manner contemplated by this Agreement, the Time of Sale Information and the Offering Memorandum. (e)Officer’s Certificates.The Representative shall have received on and as of the Closing Date a certificate or certificates of an executive officer of the Company and of each Guarantor who has specific knowledge of the financial matters of the Company or of such Guarantor, as applicable, and is satisfactory to the Representative (i) confirming that such officer has carefully reviewed the Time of Sale Information and the Offering Memorandum and, to the best knowledge of such officer, the representation set forth in Section 0 hereof is true and correct, (ii) confirming that the other representations and warranties of the Company and the Guarantors in this Agreement are true and correct and that the Company and the Guarantors have complied with all agreements and satisfied all conditions on their part to be performed or satisfied hereunder at or prior to the Closing Date, (iii) to the effect set forth in paragraphs (c) and (d) above and (iv) as to such other matters as the Representative may reasonably request. (f)Comfort Letters.On the date (and prior to the execution) of this Agreement and on the Closing Date, Deloitte & Touche LLP shall have furnished to the Representative, at the request of the Company, letters, dated the respective dates of delivery thereof and addressed to the Initial Purchasers, in form and substance reasonably satisfactory to the Representative, containing statements and information of the type customarily included in accountants’ “comfort letters” to underwriters with respect to the financial statements and certain financial information contained in each of the Time of Sale Information and the Offering Memorandum; provided that the letter delivered on the Closing Date shall use a “cut-off” date no more than three business days prior to the Closing Date.Such letters shall not contain any statement purporting to limit the liability of Deloitte & Touche LLP with respect to such letters or specify that any such liability must be adjudicated by a court in the jurisdiction of Deloitte & Touche LLP or, to the extent that the laws of the jurisdiction of Deloitte & Touche LLP provide for any such limitation or forum for adjudication, such letters shall expressly waive such provisions to the fullest extent permitted by applicable law. 18 (g)Opinions of Counsel for the Company and the Guarantors.Each of Katten Muchin Rosenman LLP, U.S. counsel for the Company and the Guarantors, Katten Muchin Rosenman Cornish LLP, U.K. counsel for the Company and the Guarantors, Conyers Dill & Pearman, Bermuda counsel for the Company and the Guarantors, Loyens & Loeff, The Netherlands counsel to the Company and the Guarantors, Loyens & Loeff, The Netherlands Antilles counsel to the Company and the Guarantors, and Daniel Penn, Esq., general counsel to the Company and the Guarantors, shall have furnished to the Representative, at the request of the Company, its written opinion, dated the Closing Date and addressed to the Initial Purchasers, in form and substance reasonably satisfactory to the Representative.Such opinions of counsel shall not contain any statement purporting to limit the liability of such counsel with respect to such opinion or specify that any such liability must be adjudicated by a court in the jurisdiction of such counsel or, to the extent that the laws of the jurisdiction of such counsel provide for any limitation or forum of adjudication, such opinion shall expressly waive such provisions to the fullest extent permitted by applicable law. (h)Opinion of Counsel for the Initial Purchasers.The Representative shall have received on and as of the Closing Date an opinion of Simpson Thacher &
